Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
 				
Claim Rejections - 35 USC § 112
The previous rejection of claims 8-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is hereby withdrawn.

The following new rejection is applicable:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 contains many instances with respect to the “molecular sieve” that lack proper antecedent basis.  
Claim 8, lines 4-5, recites “the molecular sieve carrier material” which lacks any antecedent basis.  
Line 8 recites “the powdered molecular sieve prepared in the step (1)” which lacks antecedent basis.  Step (1) obtains a molecular sieve carrier material.
Lines 11-12 recite “the powdered molecular sieve obtained in step (2) which lacks antecedent basis.  Step (2) indicates that the powdered molecular sleeve was already obtained in step (1).
Lines 15-16 recite “the prepared powdered molecular sieve”.  There is no indication of the preparation of the intended powdered material or the antecedent basis wherein a “preparation” has been obtained.
Line 17 recites “the powdered molecular sieve” for which there is no proper antecedent basis.  A prepared powdered molecular sieve was previously produced, but there is no indication that this is the specific intended sieve.
Lines 19-20 recite “the powdered molecular sieve obtained in step (3), which lacks proper antecedent basis as step (3) recites tow powdered molecular sieves:  the obtained in step (2) and a prepared powdered molecular sieve material that is treated to produce product.
Lines 19-20 are further queried in the recitation of “soluble Cu or Fe salt”, because the Fe was apparently already loaded in step (2), and this step recites only “Cu loading by ion-exchange”.

	Line 22 recites “the weighed molecular sieve” which lacks literal antecedent basis.
Lines 24-25 recite “calcinating the powdered molecular sieve obtained in step (4)”, which lacks proper antecedent basis as step (4) produces several powdered molecular sieves.
Lines 26-27 recite “the molecular sieve powder obtained in step (5)”, however as step (5) refers to step (4), which mentions sieves obtained in step (3) and step (2), it is unclear as to exactly what material is used in this step.
Claim 10 recites “may be” which is not a proper limitation.  The claims should use proper Markush terminology for this limitation, i.e. “selected from the group consisting of”.  


Claim 11 should also be presented in proper Markush technology with respect to the metals.
Claim 12 recites the Fe salt, which also should be presented in Markush terminology with respect to the salts.  The claim further lacks antecedent basis for the recitation of “the selected heating temperature” because no heating temperature is provided in step (3)”.
Claim 13 should also employ proper Markush terminology with respect to the Cu salt.  Furthermore, the claim lacks basis for a “salinity”, and this appears to be the copper concentration of the solution of step (4), which should also be presented in Markush terminology.
The claims should be very carefully revised.

Claim Rejections - 35 USC § 103
The rejection of claims 8-14 under 35 U.S.C. 103 as being unpatentable over US 2013/0089483 to Stiebels et al. is hereby withdrawn.
The rejection of claims 8 and 12-14 under 35 U.S.C. 103 as being unpatentable over the provided Machine translation of CN 106984357 is hereby withdrawn.
The catalyst claims present very specific limitations on the manner in which the SCR catalyst is to be prepared, and as such, there can be no presumption that such a detailed process will afford a product similar to that obtained by the prior art of record.


Response to Arguments
Applicant’s arguments filed July 14, 2022 are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732